Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal per se (see MPEP § 2106, subsection I.) The specification (¶0121) describes a “computer readable medium” as a communication medium or carrier wave. Therefore the description of the computer-readable medium (CRM) includes a carrier wave or signal (i.e., ineligible subject matter.) Applicant can amend to include “non-transitory” wording or replace the medium with a “computer-readable storage device”, to limit the claim to eligible (non-transitory) embodiments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Theriault et al. (US 20190342246, hereinafter Theriault) in view of “Talking to Complete Strangers on Holla App! Awkward” video (see references cited for link, hereinafter Vid0.)
Regarding claim 1, “An operating method of a mobile, the method comprising receiving, by a first mobile, information of connection to a second mobile, from a server” Theriault teaches (Fig. 1 and ¶0103, ¶0082) client 1 calls client 2 using a mobile devices and receives Session ID (i.e., information of connection) info from server.
As to “establishing, by the first mobile, a video call session with the second mobile, using the received information of connection” and “receiving, by the first mobile, a video, from the second mobile, through the video call session” Theriault teaches (¶0103 and Figs. 1-2) Session ID is used to route and engage in a video call; (Fig. 2 and ¶0004) depicts that video from the other user is received during the video call. 

As to “reporting, by the first mobile, the received video, to the server, in response to the certain input” Theriault teaches (¶0104 and ¶0118) if video conference/call is inappropriate/indecent by executing the contextual warning trigger the transiently stored video session is captured by a Server.
As to “and ending, by the first mobile, the video call session.” Theriault teaches (¶0108) both parties are kicked off from the chat.
Theriault alone does not teach “receiving, by the first mobile, information of connection to a third mobile that is different from the second mobile, from the server, in response to the reporting” and “and establishing, by the first mobile, a video call session with the third mobile using the received information of connection to the third mobile.” However, Vid0 teaches (video timestamp 1:20-1:25) connecting to a second user; (1:26-1:38) app shows a first and second user in video call; (1:40-1:44 and 4:13-4:22) first user swipes up on second user; (1:45-1:54) swiping hangs up the current video call and connects to and starts an new video call with a third user; (4:13-4:24) user can swipe up when they find the chat unappealing/disagreeable; (4:25, 6:24, 6:28) reporting a user immediately stops the chat, (uploader of video has cropped the full interface of the app in the Vid0 however during the swipe transition captured a there is a report icon with a shield and exclamation mark). Therefore it would have been obvious to a person 

Regarding claim 2, “The operating method of the mobile, according to claim 1, wherein the detecting of the certain input, by the first mobile, involves detecting, by the first mobile, at least one of a certain manipulation, a certain video, and a certain sound.” Theriault teaches (¶0117 and Fig. 2) a “warn inappropriate” button, that is selected/pressed by a user.

Regarding claim 3, “The operating method of the mobile, according to claim 2, further comprising, outputting, by the first mobile, the received video, and wherein the detecting of the certain input, by the first mobile, involves receiving, by the first mobile, the certain input, in response to the outputting of the received video.” Theriault teaches (¶0117 and Fig. 2) a “warn inappropriate” button, that is selected/pressed by a user; (¶0004, ¶0020-¶0021) button is selected when second user is acting inappropriately during the video call. 

Regarding claim 4, “The operating method of the mobile, according to claim 1, wherein the detecting of the certain input, by the first mobile, involves detecting, by the first mobile, a certain manipulation on the first mobile, as the 

Regarding claim 5, “The operating method of the mobile, according to claim 4, wherein the detecting of the certain manipulation, by the first mobile, involves detecting, by the first mobile, at least one of a manipulation of throwing the first mobile, a manipulation of dropping the first mobile, a manipulation of turning the first mobile over, a manipulation of shaking the first mobile, a manipulation of covering a display of the first mobile, a manipulation of repeatedly pressing a button of the first mobile, and a manipulation of repeatedly inputting a touch gesture into the first mobile, as the certain manipulation.” Vid0 teaches (1:40-1:44) first user swipes up (repeatedly inputting a touch gesture in an upward direction) on second user, in the swipe transition pictured (there is a report icon with a shield and exclamation mark); (1:45-1:54) swiping hangs up the current video call and connects to and starts an new video call with a third user.

Regarding claim 12, Theriault alone does not teach “The operating method of the mobile, according to claim 1, further comprising, receiving, by the first mobile, a sound that corresponds to the received video, from the second mobile, through the video call session.” However, Vid0 teaches (1:26-1:38) app shows a first and second user in video call with audio. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing 

Regarding claim 13, “The operating method of the mobile, according to claim 12, further comprising, outputting, by the first mobile, the received video and the received sound.” Vid0 teaches (1:26-1:38) app shows a first and second user in video call with audio.

Regarding claim 16, “A computer readable record medium, where a program for performing a method according to claim 1, is recorded.” Theriault teaches (¶0007, ¶0064, ¶0082) implemented via a computer readable medium having instructions stored thereon for execution by a processor.

Regarding claim 17, “A mobile, comprising: a communication interface for receiving information of connection to a first mobile, from a server,” Theriault teaches (Fig. 1 and ¶0103, ¶0082) client 1 calls client 2 using a mobile devices and receives Session ID (i.e., information of connection) info from server.
As to “establishing a video call session with the first mobile, using the received information of connection, and receiving a video from the first mobile, through the video call session; an output interface for outputting the received video” Theriault teaches (¶0103 and Figs. 1-2) Session ID is used to route and 
As to “an input interface for receiving an input that corresponds to the received video; and a processor for detecting a certain input from the received input or the received video,” Theriault teaches (¶0117, ¶0015 and Fig. 2) in video chat user can press button in the GUI to indicate if received video chat is inappropriate.
As to “wherein the communication interface reports the received video to the server, in response to the certain input” Theriault teaches (¶0104 and ¶0118) if video conference/call is inappropriate/indecent by executing the contextual warning trigger the transiently stored video session is captured by a Server.
As to “in response to the reporting, ends the video call session.” Theriault teaches (¶0108) both parties are kicked off from the chat.
Theriault alone does not teach “receives information of connection to a second mobile that is different from the first mobile, from the server” and “in response to the receiving of the information of connection to the second mobile, and establishes a video call session with the second mobile, using the received information of connection to the second mobile.” However, Vid0 teaches (1:20-1:25) connecting to a second user; (1:26-1:38) app shows a first and second user in video call; (1:40-1:44 and 4:13-4:22) first user swipes up on second user; (1:45-1:54) swiping hangs up the current video call and connects to and starts an new video call with a third user; (4:13-4:24) user can swipe up when they find the chat unappealing/disagreeable; (4:25, 6:24, 6:28) reporting a user immediately 

Regarding claim 18, “An operating method of a server, the method comprising: receiving, by the server, a mediation request from a plurality of mobiles” Theriault teaches (Fig. 1 and ¶0103, ¶0082) client 1 calls client 2 using a mobile devices and receives Session ID (i.e., information of connection) info from server.
As to “mediating, by the server, a video call connection between a first mobile and a second mobile, of the plurality of mobiles” Theriault teaches (¶0103 and Figs. 1-2) Session ID is used to route and engage in a video call; (Fig. 2 and ¶0004) depicts that video from the other user is received during the video call.
As to “in response to a certain input being detected by the first mobile, receiving, by the server, a report for a video received by the second mobile, from the first mobile” Theriault teaches (¶0117, ¶0015 and Fig. 2) in video chat user can press button in the GUI to indicate if received video chat is inappropriate; (¶0104 and ¶0118) if video conference/call is inappropriate/indecent by executing 
As to “and verifying, by the server, the report, and rejecting additional mediation request of the second mobile, depending on a result of the verification.” Theriault teaches (¶0114, ¶0119, ¶0123-¶0125) reported user has account suspended/frozen and their account is reviewed 
As to “in response to the report, selecting, by the server, a third mobile that is different from the second mobile, of the plurality of mobiles, and mediating a video call between the first mobile and the third mobile” However, Vid0 teaches (1:20-1:25) connecting to a second user; (1:26-1:38) app shows a first and second user in video call; (1:40-1:44 and 4:13-4:22) first user swipes up on second user; (1:45-1:54) swiping hangs up the current video call and connects to and starts an new video call with a third user; (4:13-4:24) user can swipe up when they find the chat unappealing/disagreeable; (4:25, 6:24, 6:28) reporting a user immediately stops the chat, (uploader of video has cropped the full interface of the app in the Vid0 however during the swipe transition captured a there is a report icon with a shield and exclamation mark). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the video chat as taught by Theriault with the swiping/reporting to connect to a third user as taught by Vid0 for the benefit of easily finding a more enjoyable chatting experience for the first user.

claim 19, it is similar to claim 18, therefore its rejection is similar to claim 18. 

2.	Claims 6-11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Theriault and Vid0 in view of Tedesco et al. (US 8441356, hereinafter Tedesco.)
Regarding claim 6, Theriault and Vid0 do not teach “The operating method of the mobile, according to claim 1, wherein the detecting of the certain input, by the first mobile, comprises: photographing, by the first mobile, a video of surroundings of the first mobile; and detecting, by the first mobile, at least one of a part that corresponds to a certain facial expression, body language, and body part, from the photographed video, as the certain input of the first mobile.” However, Tedesco teaches (9:16-40) user's behavior, environment, or body are used as trigger(s) for automated communications (e.g., user acting out); (12:39-50) various sensors associated with the mobile terminal are used to determine whether a specified behavior, environmental change, or body state has been detected; (12:50-67) behaviors such as a particular spoken word are detected via recording with a microphone; (13:4-35) detecting if a user is screaming, shouting or if a user is in waving arms aggressively; (13:50-14:4) detecting with camera image whether the user is covering their eyes or ears. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the video chat that switches to a third user based on a certain criteria/trigger as taught by Theriault and Vid0 with the sensed 

Regarding claim 7, “The operating method of the mobile, according to claim 6, wherein the detecting of at least one of the part that corresponds to the certain facial expression, body language, and body part, by the first mobile, involves detecting, by the first mobile, at least one of the part that corresponds to a frowning facial expression, alarmed facial expression, dilated pupils, gesture to avoid gaze from the first mobile, gesture to cover eyes, and gesture to place a palm of a hand towards the first mobile, from the photographed video.” Tedesco teaches (9:16-40) user's behavior, environment, or body are used as trigger(s) for automated communications (e.g., user acting out); (12:39-50) various sensors associated with the mobile terminal are used to determine whether a specified behavior, environmental change, or body state has been detected; (12:50-67) behaviors such as a particular spoken word are detected via recording with a microphone; (13:4-35) detecting if a user is screaming, shouting or if a user is in waving arms aggressively; (13:50-14:4) detecting with camera image whether the user is covering their eyes or ears.

Regarding claim 8, Theriault and Vid0 do not teach “The operating method of the mobile, according to claim 1, wherein the detecting of the certain input, by the first mobile, comprises: recording, by the first mobile, a sound occurring from surroundings of the first mobile; and detecting, by the first mobile, 

Regarding claim 9, “The operating method of the mobile, according to claim 8, wherein the detecting of the part that corresponds to the certain voice or language, by the first mobile, involves detecting, by the first mobile, a part that corresponds to at least one of a scream and verbal abuse, from the recorded sound.” Tedesco teaches (9:16-40) user's behavior, environment, or body are used as trigger(s) for automated communications (e.g., user acting out); (12:39-50) various sensors associated with the mobile terminal are used to determine whether a specified behavior, environmental change, or body state has been 

Regarding claim 10, Theriault and Vid0 do not teach “The operating method of the mobile, according to claim 1, wherein the detecting of the certain input, by the first mobile, involves detecting, by the first mobile, at least one of a part that corresponds to a certain facial expression, body language, and body part, from the received video, as the certain input.” However, Tedesco teaches (9:16-40) user's behavior, environment, or body are used as trigger(s) for automated communications (e.g., user acting out); (12:39-50) various sensors associated with the mobile terminal are used to determine whether a specified behavior, environmental change, or body state has been detected; (12:50-67) behaviors such as a particular spoken word are detected via recording with a microphone; (13:4-35) detecting if a user is screaming, shouting or if a user is in waving arms aggressively; (13:50-14:4) detecting with camera image whether the user is covering their eyes or ears. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the video chat that switches to a third user based on a certain criteria/trigger as taught by Theriault and Vid0 with the sensed behavior, environment, and body triggers as taught by Tedesco for the benefit of addressing inappropriate/unusual behavior.

Regarding claim 11, “The operating method of the mobile, according to claim 10, wherein the detecting of the at least one of the part that corresponds to the certain facial expression, body language, and body part, by the first mobile, involves, detecting, by the first mobile, a part that corresponds to at least one of a verbal abuse gesture, insulting gesture, racist gesture, sexual content, nudity, unsanitary content, antisocial content, antihuman content, illegal behavior, criminal behavior, and hateful content, from the received video.” Tedesco teaches (9:16-40) user's behavior, environment, or body are used as trigger(s) for automated communications (e.g., user acting out); (12:39-50) various sensors associated with the mobile terminal are used to determine whether a specified behavior, environmental change, or body state has been detected; (12:50-67) behaviors such as a particular spoken word are detected via recording with a microphone; (13:4-35) detecting if a user is screaming, shouting or if a user is in waving arms aggressively; (13:50-14:4) detecting with camera image whether the user is covering their eyes or ears.

Regarding claim 14, Theriault and Vid0 do not teach “The operating method of the mobile, according to claim 12, wherein the detecting of the certain input, by the first mobile, involves detecting, by the first mobile, at least one of a part that corresponds to a certain voice, noise and language, from the received sound, as the certain input.” However, Tedesco teaches (9:16-40) user's behavior, environment, or body are used as trigger(s) for automated 

Regarding claim 15, “The operating method of the mobile, according to claim 14, wherein the certain voice comprises at least one of moaning, screaming, and shouting, wherein the certain noise comprises at least one of a roar, a gunshot, a sound with a pitch of a certain threshold or above, and a sound having a size of a certain threshold or above, and wherein the certain language comprises a language related to at least one of a verbal abuse, insult, defamation, sexual harassment, antisocial behavior, and hate speech.” Tedesco teaches (9:16-40) user's behavior, environment, or body are used as trigger(s) for automated communications (e.g., user acting out); (12:39-50) various sensors associated with the mobile terminal are used to determine whether a specified .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rathod (US 20180309801) – (Fig. 4, ¶0175, ¶0257) Called user e.g. [Rahul Dev Burman] 405 can access, switch and can take one or more actions on other current 460 & 451, incoming 455 and outgoing 452 calls e.g. chat calls including view & access incoming interface, outgoing interface, call type of interface(s), accept or end incoming call

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Frank Johnson/Examiner, Art Unit 2425   

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425